Case 2:18-cr-20008-SFC-APP ECF No. 308 filed 10/05/20                  PageID.1981      Page 1 of 4




                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF MICHIGAN
                                  SOUTHERN DIVISION

 United States of America,

        Plaintiff,

 v.                                           Criminal Case No. 18-20008

 Zongli Chang,                                       Sean F. Cox
                                              United States District Court Judge
       Defendant.
 _______________________/

                           OPINION & ORDER
        DENYING DEFENDANT’S MOTION FOR COMPASSIONATE RELEASE

        In this criminal action, Defendant Zongli Chang (“Defendant”) was convicted of

 Conspiracy to Distribute and Possess with Intent to Distribute Controlled Substances and was

 sentenced to 135 months’ imprisonment. Defendant has served a little more than one year of that

 sentence. The matter is before the Court on Defendant’s Motion for Compassionate Release

 under 18 U.S.C. § 3582(c)(1)(A), which is based upon concerns about the ongoing novel

 coronavirus pandemic (“COVID-19”). This motion asks the Court to allow Defendant to serve

 the remainder of his sentence at home because he is concerned that he could contract the virus,

 and that he may be vulnerable to severe illness if he were to contract it because of his medical

 conditions. The Court held a hearing on this motion on September 25, 2020. As explained

 below, the Court shall DENY the motion because Defendant has not shown that his release

 would be consistent with applicable policy statements issued by the Sentencing Commission, or

 that the 18 U.S.C. § 3553(a) sentencing factors favor his release.
Case 2:18-cr-20008-SFC-APP ECF No. 308 filed 10/05/20                 PageID.1982      Page 2 of 4




                                        BACKGROUND

        In this criminal case, Defendant pleaded guilty to Conspiracy to Distribute and Possess

 with Intent to Distribute Controlled Substances, in violation of 21 U.S.C. §§ 841 and 846. This

 Court sentenced Defendant to a term of 135 months’ imprisonment.

        Defendant began serving his sentence on June 21, 2019. Thus, Defendant has served

 only a little more than a year of his sentence. Defendant is currently housed at FCI Elkton.

        Defendant is fifty-four years old and claims to have several medical conditions, such as

 hypertension, kidney disease, and possibly an auto-immune disorder.

        Defendant filed his Motion for Compassionate Release on May 1, 2020. The

 Government acknowledges that Defendant exhausted his administrative remedies but opposes

 the motion on the merits.
                                           ANALYSIS

        Defendant’s Motion for Compassionate Release is brought under 18 U.S.C.

 §3582(c)(1)(A) and asks this Court to allow him to serve the remainder of his sentence in home

 confinement.

        Under 18 U.S.C. § 3582(c)(1)(A), the Court may reduce an imposed sentence if it

 determines that “extraordinary and compelling reasons warrant such a reduction.” On top of

 making this finding, the Court must also consider the sentencing factors described in 18 U.S.C. §

 3553(a) and decide if a sentence reduction would be “consistent with applicable policy

 statements issued by the Sentencing Commission.” 18 U.S.C. § 3582(c)(1)(A).

        U.S. Sentencing Guidelines Manual § 1B1.13 (U.S. Sentencing Comm’n 2018) is the

 “applicable policy statement” with which the Court must comply when considering Defendant’s

 request for compassionate release. 18 U.S.C. § 3582(c)(1)(A). Section 1B1.13 explains that a

                                                 2
Case 2:18-cr-20008-SFC-APP ECF No. 308 filed 10/05/20                   PageID.1983       Page 3 of 4




 defendant must “not [be] a danger to the safety of any other person or to the community” under

 18 U.S.C. § 3142(g) and must fit within at least one of four categories of “extraordinary and

 compelling reasons.” Those categories are: “Medical Condition of the Defendant,” “Age of the

 Defendant,” “Family Circumstances,” and “Other Reasons.”

          In sum, a defendant seeking compassionate release must present extraordinary and

 compelling circumstances, must have § 3553(a)’s sentencing factors weigh in his favor, must not

 be a threat to others as determined by § 3142(g), and must fit within one of the four categories in

 § 1B.13 of the Sentencing Guidelines.” United States v. Shah, 2020 WL 1934930 at *1 (E.D.

 Mich. April 22, 2020) (citations omitted). United States v. Murphy, 2020 WL 2507619 at *3-4

 (E.D. Mich. May 15, 2020).

          Here, Defendant is fifty-four years old and claims to have several medical conditions,

 such as hypertension, kidney disease, and possibly an auto-immune disorder.

          Even if Defendant satisfied the first eligibility threshold for compassionate release during

 this pandemic, the Government persuasively argues that Defendant is ineligible for

 compassionate release because he is a danger to the community. Section 1B1.13(2) permits

 release only if a “defendant is not a danger to the safety of any other person or to the community,

 as provided in 18 U.S.C. § 3142(g).” The record does not support such a finding in this case,

 where Defendant engaged in a large-scale operation that illegally distributed dangerous opioid

 pills.

          The § 3553(a) factors, including Defendant’s history and characteristics, seriousness of

 the offense, promoting respect for the law, and providing just punishment also weigh against

 Defendant’s request for compassionate release. Defendant’s criminal conduct was serious, as he


                                                   3
Case 2:18-cr-20008-SFC-APP ECF No. 308 filed 10/05/20                  PageID.1984       Page 4 of 4




 played a key role in a large-scale operation that illegally distributed dangerous controlled

 substances. And allowing Defendant to be released after serving a small fraction of his sentence

 would not promote respect for the law or proper deterrence, provide just punishment, and avoid

 unwanted sentencing disparities. This Court concludes that Defendant is not an appropriate

 candidate for the extraordinary remedy of compassionate release.

                                    CONCLUSION & ORDER

        For the reasons set forth above, IT IS ORDERED that Defendant’s Motion for

 Compassionate Release is DENIED.

        IT IS SO ORDERED.

                                               s/Sean F. Cox
                                               Sean F. Cox
                                               United States District Judge

 Dated: October 5, 2020




                                                  4
